Citation Nr: 0939768	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  09-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a rating higher than 20 percent for chronic 
lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1972 to August 1995.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 2008 rating decision issued by a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In correspondence, dated in October 2009, prior to 
promulgation of a decision in the appeal, the Veteran, 
through his representative, in writing withdrew the appeal 
for a rating higher than 20 percent for chronic lumbar 
strain. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for a 
rating higher than 20 percent for chronic lumbar strain have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in February 2008, the RO increased 
the rating for chronic lumbar strain to 20 percent.  The 
Veteran then perfected an appeal of the 20 percent rating.

In correspondence, dated in October 2009, the Veteran's 
representative, in writing, stated that the Veteran had 
withdrawn his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his authorized representative.  38 C.F.R. § 
20.204.

The aforesaid communication from the Veteran's representative 
clearly evinces the Veteran's desire to withdraw his appeal.  
Accordingly, the Board does not have jurisdiction to review 
this appeal and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim for a higher than 20 percent for 
chronic lumbar strain is dismissed.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


